Los hechos están expresados en la opinión.
El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
Trátase de una moción interesando la desestimación del recurso de apelación. Entre otras objeciones técnicas, que ha examinado la corte y considerado sin valor alguno, sos-tiene el apelante que la declaración jurada de la notificación o traslado del recurso de apelación interpuesto es defectuosa en tanto cuanto en la misma no se hace constar que existe “un servicio regular de comunicaciones por correo entre San Juan y Mayagüez.” Algunas de las autoridades, como ya lo de-jamos indicado en el caso de Tettamauzi et al., v. Zeno, 24 D. P. R. 53, exigen la necesidad de cumplir con los requisitos del estatuto. Es dubitable el que pueda una corte de justicia tomar conocimiento judicial de la existencia de un servicio regular de correos entre dos sitios dados, pero en cuanto a que tal servicio regular de correos existe entre San Juan y Maya-güez no vacilaremos en decir que sí. Ambos puntos, que son *838ciudades de considerable extensión, están sitos en el trayecto que recorre el ferrocarril de la “American Railroad Company of Porto Rico” y Mayagüez es uno de los medios de co-municación por correo entre San Juan y los Estados Unidos. Si quedara alguna duda cometeríamos el absurdo de permi-tirle al apelante enmendar dicha declaración jurada en el sen-tido de que expong'a de una manera positiva lo que toda persona de mediana inteligencia sabe en Puerto Rico, de que existe dicho medio regular de comunicaciones entre las capi-tales de los dos citados distritos judiciales.
La moción se declara sin lugar.

Sin lugar la moción.

Jueces concurrentes: Sres. Asociados del Toro y Hutchi-son.
Los Jueces Sres. Presidente Hernández y Asociado Al-drey no intervinieron.